Case 1:20-cv-02053 Document 1-1 Filed 03/06/20 Page 1 of 5




      Exhibit A
                            Case 1:20-cv-02053 Document 1-1 Filed 03/06/20 Page 2 of 5

                                                          MARINE FUEL DELIVERY RECEIPT
 GLENCORE                                                    GLENCORE LTD. - Three Stamford Plaza - 301 Tresser Boulevard 15th Floor
                                                                   Stamford, Connecticut 06901 • Phone -1 -203-328-3162

 VESSEL NAME:                                           IMO#:                       ORDER#:                   BARGE NAME:                   DATE:
hflT1     \1   AV &                                                                 1                                       PLiftt

 LOADING TERMINAL LOCATION:                                                         DELIVERY LOCATION:
 M PQT/T^Q^rcc? ( R-oL-rSTgrp                                                       C^QLA
           PRODUCT                                 GROSS BBLS                                   NET BBLS                             WEIGHT M. TONS

     l^P-Q

                                                                                                                                                o Ojj-_
    UBMGO                                    tai-G                                  12.01                                              (3




                                                                          PROPERTIES
                   VISCOSITY      API      DENSITY       TEMP       FLASH       POUR       WATER     SULPHUR                                       DATE         TIME
    GRADE            CSTAT
                   50eC/122eF   AT 60°F     AT15C         °F          °F         "F         %Vol.     %M/M
                                                                                                                   BARGEALONGSIDE             iQ/^d           2,2.00
                                                                                                                   HOSE CONNECTED              n/yl£ O'M2
                   Sd5!' I      ny                     124’5 2-05                         0-20       2.-34-

                                                                                                                   STARTED PUMPING

                                                                  ilEf)                              0-894         FINISHED PUMPING            [/y^Az
                                                                                                                   HOSE DISCONNECTED

                                                                                                                   BARGE AWAY

 The fuel oil supplied is in conformity with the applicable subparagraph of regulation 14 (1) or 14 (4) and regulation 18 (3)
of MARPOL Annex VI.;
 The marine fuel described herein is delivered in accordance with Glencore Ltd.'s Standard Terms and Conditions for the Sale of Marine Fuels dated
 December 2015 (a copy of which is available on request) and on credit of the vessel. Any disclaimers as to the creation of a maritime lien in the amount of the
 purchase price and delivery charges and/or restrictions as to the authority of the ship's officer signing this Receipt to bind the vessel and her owner to the above
 are null and void, unless an authorized representative of Glencore Ltd. shall have otherwise agreed in writing at the time Buyer initially orders the marine fuel.
 Failing such agreement, delivery shall, under no circumstances, constitute a waiver by Glencore Ltd. of the above.

 If Marine Fuel sold contains 0.1 wt% sulfur (maximum) as recorded above under Properties, then the fuel is designated as EGA Marine Fuel for use in Category 3
 (C3) marine vessels only. 1,000 ppm sulfur (maximum) EGA Marine Fuel. For use in Category 3 marine vessels only. Not for use in engines not installed on C3
 marine vessels.

 If Marine Fuel sold contains greater than 0.1 wt% sulfur as recorded above under Properties, then the fuel is High Sulfur Fuel. High Sulfur Fuel. For use on y in
 ships as allowed by MARPOL Annex VI, Regulation 3 or Regulation 4.

 REMARKS:




  BARGE SAMPLE (SUPPLIER):                SEAL#:                                         MG0-C3U\)46,,f


  BARGE SAMPLE (VESSEL):                  SEAL#:            0 <5 IN' 'SS4-^ - M               GQ^4g ^^46,

  MARPOL ANNEX VI SAMPLE:                 SEAL #:HsP 0 -(S,Pu2)GUa)                S-Pl# ) GIW-46        .H~S£0&SQ-<3                                                   ^
                                                                 ^ ^declaration OF MASTER/CHIEF ENGINEER

  SAMPLES GIVEN TO CUSTOMER                                                       I declare that the information given above is true and correct to the best of my
                                                            □ REFUSED             knowledge and belief; that I have knowledge of the facts set forth herein; thal the
                                                                                  articles described in this notice of lading were received in the quantities stated,
     GAUGES WITNESSED BY SHIP'S REPRESENTATIVE                                    from the person, and on the date, indicated above; that said articles were laden on
                                                                                  the vessel named above for use on said vessel as supplies, except as noted be low.
         (yBEFORE □ AFTER □ DECLINED
                                                                                  Received for use as bunkers together with representative sample, the quantities
 DELIVERING COMPANY:                                                              shown above. Exact quantities shown are subject to correction in case of enor
   C3
                                                                                  MASTER/CHIEF ENGINEER:
                                   uM
 BY:                                                                              Letter of Protest Issued: tZfVes □ No
       en.

 DATE:          bAfrQjsr                                                                DATE: Iff0yZo(£                 SHIP STAMP:
                                                                                                                                                                   i i>
                                    WHITE-OFFICE            PINK-OFFICE          CANARY-OFFICE GOLDENROD-SHIP
                       Case 1:20-cv-02053 Document 1-1 Filed 03/06/20 Page 3 of 5




                       NAVIOS TANKERS MANAGEMENT INC


                                           LETTER OF PROTEST
  VESSEL:       NAVE PHOTON                                                            PORT:    GALVESTON OFFSHORE
                                                                                                LLIGHTERING AREA ANCHOI
  VOYAGE:              3                 DATE:                  11-Mar-2018            BERTH:   GALVESTON OFFSHORE
                                                                                                ANCHORAGE
  TO:IWT        MISS CLAUDIA




— From          MASTER/NAVE PHOTON

  Re: FAILURE TO SUPPLY BLINKER NOMINATION

                  Please be advised that, from the Bunker Receipt presented, the following difference
                            between Nomination and the Bunker Receipt figure is noted :-


  Grade                                              0/3%
  NOMINATIO QUANTITY                       : .;"to                  M/T
  Bunker Receipt                                                    M/T
  VESSEL RECEIVED                                                   M/T
  SHORTAGE                                                          3vlT



                      This letter is to notify you that, on behalf of my vessel's owners and charterers, I
                       hold you responsible for the loss / costs sustained as a result of this incident.

                                We reserve the right to revert on this matter at a future date

                                                           • ■...                     ,s       Pa-tw Tfim /Ff M-' f*"
                                                       '            ^         Lt.it      PntT°,r'
  Yours faithfully,
                                                                            OPtisn/'Jti ^ £L°£,/J ^          ^ ^        4     r>
                                                                            cAiC»Lh'f\ o*       5                  9   cu
                                                                           frOVUtoPtEO 1*£                   ZMI***^        &T1
                                                                           fas   folk ULL/tA        r   &

  Master                                                                      Received

  CH.ENGINEER
                                                                              Nam
                                                                                       M/T"MISS CLAUDIA"
                    Case 1:20-cv-02053 Document 1-1 Filed 03/06/20 Page 4 of 5

TMS TANKERS LTD                                                                                         Work Form WF/OPS/524
                                         BUNKER SURVEY REPORT                                            Issue Date:  01.05.10
                                                                                                         Revision No:      000
                                                                                                       Authorised By:   GM(T)



    Vessel:                    M/T NAVE PHOTON                  Date:          10/3/2018   Time:               22:30
    Port:                              gola                     Arrival         D          Departure          D
                                                   PRIOR BUNKERING
                                                 FUELOIL        TANKS
             Tank         Ulage       Observed     Observed         V.C.F       G.S.V        Density          Metric
             Name                      Volume      Temp. 0C      Table 54B                   at 15 0C         T onnes
    No 1 P               2,610.00           0.00       39           0.9836             0    0.9896                     -

    No 2 S               2,610.00           0.00       39           0.9836             0    0.9896                     -

    No 3 S               1,135.00         469.20       24           0.9938     466.291      0.9779             455.473
    SETT No 1                              46.70       80           0.9544      44.570      0.9779              43.536
    SETT No 2                              69.30       55           0.9721      67.367      0.9779              65.804
    SERV No 1                              66.00       80           0.9544      62.990      0.9779              61.529
    SERV No 2                              60.60       52           0.9742      59.037      0.9779              57.667
    FO DRAIN                                4.00       30           0.9896        3.958     0.9779               3.867
    FO OVERFLOW                            18.00       30           0.9896      17.813      0.9779              17.400
             TOTAL HSFO MT                                           T O T A   L ( HSFO+ LSFO) MT                705.28
             TOTAL LSFO MT


                                                DIESEL OIL          tanks

             Tank       Ullage or     Observed     Observed        V.C.F        G.S.V        Density          Metric
             Name       Sounding       Volume      Temp. 0C      Table 54B                   at 15 0C         Tonnes
                                                                                    -                                  -

                                                                                    -                                  -

                                                                                                                       -

    MGO Storage              15.00          6.40       30           0.9871       6.317  0.8347                   5.266
    MGO Service                            18.00       31           0.9863      17.753  0.8347                  14.799
                                                                        T C T   A L MGO MT                        20.07




    Daily Consumption                 Fuel Oil     Diesel Oil
    At Sea
    At Loading Port
    At Discharging Port
    At Anchorage

    Last Port of Call:
    Date/Time on Departure
    Bunkers on Departure



    Remarks:          trim: even keel

                      FW Tk: 86 M3 /DR Tk: 37 M3/ DIST Tk: 98 M3.
                      LUBS: 43700 LTRS




                                                                                                                           —,v\
                                                                                        D.DIMA                    ;        V'V'
                                                                                Chief Engineer                                !’

                                                                                    f\           n:.                  . .v
                    Case 1:20-cv-02053 Document 1-1 Filed 03/06/20 Page 5 of 5

TMS TANKERS LTD                                                                                             Work Form WF/OPS/524
                                                BUNKER SURVEY REPORT                                         Issue Date:  01.05.10
                                                                                                             Revision No:      000
                                                                                                           Authorised By:   GM(T)



    Vessel:                          M/T NA VE PHOTON                 Date:        11/3/2018   Time:              16:00
    Port:                                  gola                       Arrival       □          Departure          □

                                                         AFTER BUNKERING
                                                      FUELOIL         TANKS
             Tank          Ulage          Observed       Observed       V.C.F       G.S.V        Density          Metric
             Name                          Volume        Temp. 0C     Table 54B                  at 15 0C         Tonnes
    No 1 P                   379.00         3123.40         35         0.9863      3080.609      0.9896          3,045.182
    No 2 S                   436.00         1697.40         35         0.9863      1674.146      0.9896          1,654.893
    No 3 S                 1,135.00          469.20         24         0.9938       466.291      0.9779            455.473
    SETT No 1                                 46.70         80         0.9544       44.570       0.9779             43.536
    SETT No 2                                 69.30         55         0.9721       67.367       0.9779             65.804
    SERV No 1                                 66.00         80         0.9544       62.990       0.9779             61.529
    SERV No 2                                 60.60         52         0.9742        59.037      0.9779             57.667
    FO DRAIN                                   4.00         30         0.9896         3.958      0.9779              3.867
    FO OVERFLOW                               18.00         30         0.9896        17.813      0.9779             17.400
             TOTAL HSFO MT                                               TOT A L ( HSFO+ LSFO) MT                  5,405.35
             TOTAL LSFO MT


                                                    DIESEL OIL         TANKS
             Tank        Ullage or        Observed       Observed       V.C.F       G.S.V        Density          Metric
             Name        Sounding          Volume        Temp. 0C     Table 54 B                 at 15 0C         T onnes
                                                                                        -                                 -


                                                                                        -                                 -

                                                                                                                          -

    MGO      Storage           455.00           158.40      34         0.9839       155.850  0.8406                130.836
    MGO      Service                             14.20      31         0.9863        14.005  0.8347                 11.675
                                                                             T C   T A L MGO MT                      142.51




    Daily Consumption                      Fuel Oil      Diesel Oil
    At Sea
    At Loading Port
    At Discharging Port
    At Anchorage

    Last Port of Call:
    Date/Time on Departure
    Bunkers on Departure



    Remarks:           trim:   s.s   by stern

                       FW Tk: 86 M3 ZDR Tk: 37 M3/ DIST Tk: 98 M3.
                       LUBS: 43700 LTRS




                                                                                            D.D1MA
                                                                                     Chief Engineer

                                                                                                      i0
